Citation Nr: 1444802	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-29 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to November 1988.  The Veteran was awarded a Purple Heart and a Meritorious Service Medal, among other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in November 2012.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDINGS OF FACT

1.  The evidence received since the last final denial of service connection for a right ear hearing loss disability in the July 2009 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has right ear hearing loss disability as a result of service.


CONCLUSIONS OF LAW

1.  Evidence received since the July 2009 rating decision in relation to the Veteran's claim for entitlement to service connection for a right ear hearing loss disability is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Resolving doubt in favor of the Veteran, right ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim.  In light of the Board's grant the claim, any deficiency regarding notice or development is harmless error at this time.

New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

The Veteran originally filed his claim for service connection for a right ear hearing loss disability in January 2009.  The RO denied his claim in a July 2009 rating decision based on the lack of a nexus between the Veteran's right ear hearing loss and service.  The Veteran did not express disagreement with the decision within one year of receiving notice and the decision became final.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Here, an unestablished fact necessary to substantiate the claim is competent evidence of a link between the Veteran's hearing loss disability and active duty service.  

In April 2011 the Veteran submitted a claim for a right ear hearing loss disability.  The Veteran has submitted positive medical opinions from private physicians.  See e.g., private treating physician letters received April 8, 2011, June 13, 2011, July 17, 2012 and November 29, 2012.  The medical opinions are new in that they were not previously of record.  Furthermore, they are material as they suggest a link between the Veteran's hearing loss disability and his service.  Consequently, the claim for service connection for Veteran's right ear hearing loss condition is reopened.

Service connection

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has established service connection for left ear hearing loss disability and tinnitus.  He currently contends he also has right hearing loss disability that is attributable to significant noise exposure during service.  The Veteran's military occupational specialty (MOS) was an infantry officer.  The Veteran asserts he was exposed to various gunfire and tank noise in the military, especially when serving in a marksmanship unit.  The Veteran reported for a five year time period he was exposed to continual gunfire while training.  See November 2012 Board hearing.  Based on the above, the Board finds the Veteran was exposed to significant noise exposure.  

The Veteran has a current right ear hearing loss disability.  See July 30, 2011 VA examination.  Thus, the remaining question is whether there is a nexus between the Veteran's current disability and service.

The Veteran's service treatment records do not reflect a diagnosis of hearing loss disability.  The Board notes the Veteran's entrance examination is not available and the Veteran had normal hearing in the right ear at his exit examination in November 1988.  However, threshold shifts in the right ear were documented during periodic audiological testing.  See e.g., audiological testing from the November 1971 Annual Examination and the November 1977 Annual Examination.  Further, the Veteran reported hearing loss on his exit report of medical history in November 1988.  

Several of the Veteran's private physicians submitted positive opinions regarding the Veteran's bilateral hearing loss and service, as discussed above.  Notably, in the November 2012 private positive opinion, the physician reported a review of the Veteran's service medical records and applicable VA examination results.  In contrast, negative nexus opinions were provided by July 2009 and July 2011 VA examiners.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.



ORDER

The previously denied claim of entitlement to service connection for a right ear hearing loss disability is reopened on the basis of new and material evidence.

Service connection for a right ear hearing loss disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


